Title: To Benjamin Franklin from the Chevalier d’Haudouin, 28 December 1777
From: Haudouin, —–, chevalier d’
To: Franklin, Benjamin


Monsieur
En l’hotel de touraine ruë haute-feuille.paris ce 28e. xbre 1777
Si j’avais eté certain de vous trouver a passy, j’aurais eû l’avantage d’aller vous porter le signalement que je vous adresse;  s’il peut vous etre utile vous pouvez, Monsieur, disposer de mon amy a qui je feray passer vos intentions, ou si vous voulez en conferer avec moy, je suis a vos ordres que j’attends en vous priant de me croire avec de respectueux sentimens Monsieur Votre trés humble et obeissant serviteur
Chevalier d’haudouin
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin, en son hotel / A Passy.
Endorsed: D’Haudouin, Ofs Answer’d
